Citation Nr: 1533543	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes with spondylosis of the cervical spine.

2.  Entitlement to an effective date prior to January 25, 2013 for a 40 percent rating for right upper extremity radiculopathy and 30 percent rating for left upper extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to July 2006.

This appeal to the Board of Veterans' Appeals (BVA) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent evaluation for cervical spine disability.

The Board remanded the claim in December 2012 for additional evidentiary development.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The issue of entitlement to an effective date prior to January 25, 2013 for a 40 percent rating for right upper extremity radiculopathy and 30 percent rating for left upper extremity radiculopathy is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDING OF FACT

The degenerative changes with spondylosis of the cervical spine is manifested by forward flexion to greater than 30 degrees with pain and combined range of motion to greater than 170 degrees with pain; there is no favorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

1.  The criteria for an initial rating greater than 10 percent for degenerative changes with spondylosis of the cervical are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Regardless, the record reflects that the RO provided the Veteran with the requisite notice in October 2006, prior to the initial May 2007 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's cervical spine was medically evaluated in November 2006 and January 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).  As explained below, the Board finds a staged rating to be appropriate in this case.

The Veteran's cervical spine disability is evaluated as 10 percent disabling under Diagnostic Code (DC) 5242.  Under DC 5242, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height. 

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine. These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, DC Code 5242, Note 1.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating for cervical spine disability

The Veteran asserts that an increased rating is warranted because she has reduced range of motion in the neck, is in constant pain requiring daily pain medication, and cannot sleep without support under her neck.

The Veteran sought service connection for a neck disability in August 2006, and was afforded a VA examination in November 2006.  She complained of intermittent pain in the neck precipitated by prolonged sitting, standing, or walking.  She stated that she even had pain between her shoulder blades while at rest.  Treatment included Motrin 800 mg by mouth twice a day as needed for pain.  She stated that she took Motrin at least once a day, if not more.  She did not use any orthotic or prosthetic devices.

Physical examination revealed no erythema, swelling, spasms, or malalignment.  Motor, sensory and cerebellar examinations were grossly normal. Range of Motion (ROM) of the cervical spine revealed flexion to 45 degrees without pain, extension to 40 degrees without pain, bilateral lateral flexion to 40 degrees without pain, and bilateral lateral rotation to 70 degrees with pain on right lateral rotation at 60 degrees.  The Veteran verbalized pain and hesitancy.  There was no evidence of fatigue, lack of endurance, weakness, or incoordination with repetition.  The examiner was unable to adequately assess any additional loss of function during repetition as the Veteran was guarded and hesitant to complete repetition "because it might hurt."  An x-ray showed mild degenerative change with spurring at the C3-4 and C6-7 levels.  The examiner diagnosed mild degenerative cervical spondylosis with post surgical changes and chronic muscle strain of the shoulders.

A December 2006 private treatment record indicates that the Veteran has developed chronic pain primarily in the lower cervical and upper thoracic region.  The pain is worse with rotation of her neck.  On physical examination, the cervical spine had restricted flexion and rotation.  Neck pain was elicited.  Examinations of motor strength, sensory, and deep tendon reflexes were normal.  The examiner recommended therapy.

The RO granted service connection for degenerative changes with spondylosis of the cervical spine in May 2007 and assigned a disability rating of 10 percent effective August 1, 2006.  The Veteran sought an initial increased rating in a January 2008 notice of disagreement, asserting that her spine was degenerating at a faster rate than normal, and she continued to have pain in the neck between her shoulders.  In November 2012, the Veteran asserted that her cervical spine disability worsened since her November 2006 VA examination.  Accordingly, the Board remanded the Veteran's claim in December 2012 to assess the current severity of the Veteran's cervical spine disability.

On January 2013 VA examination, the Veteran reported posterior neck pain and muscle spasms, as well as pain that radiated down both arms.  Her symptoms were exacerbated by driving and mildly relieved by medication (Motrin).  

ROM testing revealed flexion to 35 degrees with painful motion at 30 degrees, extension to 40 degrees with painful motion at 35 degrees, bilateral lateral flexion to 10 degrees with painful motion at 5 degrees, and bilateral lateral rotation to 70 degrees with painful motion at 65 degrees.  The Veteran did not have additional limitation in ROM following repetitive-use testing.  The Veteran had intervertebral disc syndrome but did not have any incapacitating episodes over the past 12 months due to IVDS.  Functional loss was described as weakened movement, excess fatigability, and interference with sitting, standing, and/or weight bearing.  Guarding or muscle spasm did not result in abnormal gait or spinal contour.  Muscle strength was normal.  An x-ray revealed progression of the degenerative disc disease at C3-4 and C6-7 and right-sided neural foraminal narrowing at C5-6 and C6-7.

Based on the above findings, the Board finds that a higher rating for degenerative changes with spondylosis of the cervical spine is not warranted.  The findings from the January 2013 VA examination reflect the greatest degree of impairment but do not nearly approximate the criteria for a higher evaluation.  The January 2013 VA examination reflects forward flexion to 35 degrees with pain beginning at 30 degrees.  Likewise, the combined range of motion exceeded 170 degrees, with painful motion beginning about 5 degrees prior to attaining the greatest degree of motion in each area tested.  Weakened movement, excess fatigability and interference with sitting, standing and/or weight bearing were demonstrated.  However, the painful motion did not result in any additional limitation of function as there was no additional limitation of motion on repetitive testing.  Muscle strength was normal and muscle spasm did not result in any abnormality in spinal contour.  There were no incapacitating episodes reported; the degree of function loss exhibited does not more nearly approximate the criteria for a 20 percent rating under DC 5242.

A 30 percent rating is not warranted for any period on appeal as there is no medical or lay evidence of ankylosis.  VA examinations and private treatment records from October 2006 through January 2013 clearly establish that the Veteran has maintained useful motion of the cervical spine.

The Board notes that, because the record does not contain evidence regarding any period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician, she does not satisfy the criteria for an increased rating under DC 5243 for IVDS during any time period on appeal.

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the veteran's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's cervical spine disability fully address her symptoms, referral for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the cervical spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, fatigue, weakness, muscle spasm, guarding, and limitation of motion of the neck.  The regulations address limitation of motion, fatigue, weakness, and pain, and the Veteran's pain upon motion and these symptoms were considered in assigning her his current disability ratings.  However, even with consideration of her pain, her ranges of motion of the cervical spine were not severe enough to warrant higher disability ratings than those already assigned by the Board.  Thus, the Veteran's symptoms were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111. Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. 88 (1996).

IV.  TDIU

The matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence indicates that, although she has missed work because of her cervical spine disability, she reported being employed on her most recent June 2014 VA examination, and there is no evidence or argument indicating that she is no longer working, or that she is rendered effectively unemployable as a result of her cervical spine disability, to include associated manifestations.  As such, the Board finds that a the matter of the Veteran's entitlement to a TDIU due to her cervical spine disability has not been reasonably raised and need not be addressed further.

ORDER

A rating in excess of 10 percent for degenerative changes with spondylosis of the cervical spine is denied.


REMAND

A March 2013 rating decision awarded separate evaluations for right and left upper extremity radiculopathy due to the service-connected cervical spine disability, and assigned a 40 percent rating for the right upper extremity radiculopathy and a 30 percent rating for the left upper extremity radiculopathy, effective January 25, 2013.  The Veteran expressed his disagreement with the effective date of the assigned evaluations in February 2014.  Since the appellant filed a timely notice of disagreement with respect to the effective date for the separate evaluations assigned, the Board's jurisdiction has been triggered.  At this point, the issues must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim of entitlement to an effective date prior to January 25, 2013 for a 40 percent rating for right upper extremity radiculopathy and 30 percent rating for left upper extremity radiculopathy..

In light of the foregoing, the case is REMANDED to the RO for the following development:

The RO should adjudicate the issue of entitlement to an effective date prior to January 25, 2013 for a 40 percent rating for right upper extremity radiculopathy and 30 percent rating for left upper extremity radiculopathy.  If the claim is not resolved to the appellant's satisfaction, she should be provided with a statement of the case and an appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if a timely substantive appeal is submitted.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


